Citation Nr: 0108332	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-06 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for a right leg and hip 
disorder, to include residuals of a right total hip 
replacement.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from October 1941 to 
February 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.


REMAND

This appeal arises out of the veteran's claim that he 
currently has defective hearing in both ears, and a right leg 
and hip disorder, as a direct result of his active military 
service.  Essentially, the veteran maintains that he was 
exposed to significant acoustic trauma during service, 
including gun fire, mine explosions, and heavy artillery 
shells, which led to his current hearing loss.  He also 
maintains that he rode a horse during service, and sometimes 
fell off the horse, or was kicked by the horse.  He states 
that he had to wear one of his stirrups longer than the other 
because he "might have one leg that is not right," and that 
the extended period of horseback riding was harmful to him.  
He maintains that this led to his current disorder of the 
right hip and right lower extremity.  The Board has reviewed 
the file, and finds that additional development is needed in 
this case before proceeding with appellate disposition.  

While the veteran's appeal was pending, there was a 
significant change in the law pertaining to veteran's 
benefits.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims, which were finally denied during the period 
from July 14, 1999 to November 9, 2000).  This law eliminates 
the concept of a well-grounded claim, and provides that VA 
will assist a claimant in obtaining evidence required to 
substantiate a claim.  Specifically, the law requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of this notification, VA is 
required to inform the claimant as to what evidence the 
claimant is to provide and what evidence, if any, VA will 
attempt to obtain on the claimant's behalf.  This legislation 
is applicable to this veteran's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

The RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000.  The Board finds that 
it would be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747) 
(1992)). 

Moreover, the Board notes that when the veteran filed his 
claim for service connection in April 1999, he attached three 
VA Forms 21-4142, Authorization and Consent to Release 
Information to the VA.  Those forms listed names of three 
medical providers who had treated him for his claimed 
conditions following service separation.  By VA letter dated 
in June 1999, the RO informed the veteran that they had 
requested information from the three private medical 
providers.  However, the file only contains a copy of one 
request letter, which was sent to the Symphonic Hearing Aid 
Center in June 1999.  There is no indication in the record 
that the RO attempted to obtain the other private records 
identified by the veteran.  Moreover, it does not appear that 
the Symphonic Hearing Aid Center responded to the request for 
records.  The Board finds that in light of the Veteran's 
Claims Assistance Act of 2000, the RO should attempt to 
obtain the private medical records identified by the veteran.

The Board notes that the record contains several VA 
examination reports, dated in June 1999.  Those reports 
contain a diagnosis of bilateral sensorineural hearing loss, 
and status post total hip replacement.  However, the 
examinations are silent for any opinions as to whether any 
currently diagnosed condition is related to the veteran's 
military service.  The Board finds that after the veteran's 
private medical records are obtained, the veteran should be 
afforded another VA examination.  The examiner should review 
the entire record, including the additional records obtained 
pursuant to this remand, and offer an opinion as to whether 
there is any causal relationship between current hearing 
loss, and/or a right lower extremity and hip disorder, and 
the veteran's active service.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).  

2.  The veteran should be requested to 
identify the names and addresses of any 
other medical providers who have treated 
him for the claimed disorders since his 
separation from service, and whose 
records have not yet been associated with 
the claims file (other than the providers 
already identified by the veteran, 
including Mansfield Orthopaedic Surgery 
and Rheumatology, Inc., MedCentral Health 
Systems, and Symphonic Hearing Aid 
Center).  If the veteran identifies any 
outstanding treatment records, the RO 
should obtain and associate those records 
with the claims file.  The RO should make 
a specific request for treatment records 
from Mansfield Orthopaedic Surgery and 
Rheumatology, Inc., MedCentral Health 
Systems, and Symphonic Hearing Aid 
Center, utilizing the authorization forms 
already provided by the veteran in April 
1999, if appropriate.  

3.  The veteran should be afforded an 
audiology examination to determine the 
nature, extent, and etiology of any 
hearing loss that may be present.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claim file, including the veteran's 
service medical records.  If the veteran 
is diagnosed with a hearing loss, the 
examiner is requested to offer an opinion 
as to whether such hearing loss is 
causally or etiologically related to 
acoustic trauma the veteran was 
reportedly exposed to during active 
service.  The examiner should clearly 
outline the rationale for any opinion 
expressed.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

4.  The veteran should be afforded an 
examination of his right lower extremity 
to ascertain the nature and etiology of 
all disorders of the right leg and hip.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claim file, including service medical 
records, the June 1999 VA examination 
reports, and any additional relevant 
records, and offer an opinion as to 
whether any currently diagnosed disorder 
of the right leg and hip is causally or 
etiologically related to incidents 
involving horseback riding during service 
as related by him.  All opinions should 
be supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


